5 F.3d 533NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES of AMERICA, Appellee,v.James P. PAZZANESE, Appellant.
No. 93-1688.
United States Court of Appeals,Eighth Circuit.
Submitted:  August 16, 1993.Filed:  September 10, 1993.

Before FAGG, BOWMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
James P. Pazzanese appeals the sentences imposed by the district court after we remanded for resentencing.  United States v. Pazzanese, 982 F.2d 251 (8th Cir. 1992).  Pazzanese contends the district court should have given him a mitigating role reduction.  See U.S.S.G. Sec. 3B1.2 (Nov. 1992).  Pazzanese did not raise this issue in his earlier appeal.  See United States v. Montoya, 979 F.2d 136, 138 (8th Cir. 1992) (court need not consider issue first raised after remand for resentencing).  Nevertheless, we agree with the district court's initial ruling denying the reduction because Pazzanese played a significant role in the offense.


2
Accordingly, we affirm.